DoNloN, Judge:'
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
(1) That the merchandise covered by the above-entitled appeal for reappraisement consists of canned corned beef in 4 lb. tins, packed 6 tins per carton, exported from Argentina on or about October 9,1963; that the said merchandise was entered, or withdrawn from warehouse,